Exhibit 10.50
EXECUTION VERSION


SUPERPRIORITY GUARANTY AND COLLATERAL
AGREEMENT
DATED AS OF
MAY 22, 2020
MADE BY
HORNBECK OFFSHORE SERVICES, INC.
AS PARENT BORROWER,


HORNBECK OFFSHORE SERVICES, LLC.
AS CO-BORROWER


AND
EACH OF THE OTHER OBLIGORS (AS DEFINED HEREIN)
IN FAVOR OF
WILMINGTON TRUST, NATIONAL ASSOCIATION,
AS COLLATERAL AGENT






    

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I Definitions
2


 
Section 1.01
 
Definitions
2


 
Section 1.02
 
Other Definitional Provisions
6


 
Section 1.03
 
Rules of Interpretation
6


ARTICLE II Guarantee
6


 
Section 2.01
 
Guarantee
6


 
Section 2.02
 
Right of Contribution
7


 
Section 2.03
 
No Subrogation
8


 
Section 2.04
 
Amendments, Etc. with respect to the Borrower Obligations
8


 
Section 2.05
 
Waivers
9


 
Section 2.06
 
Guaranty Absolute and Unconditional
9


 
Section 2.07
 
Reinstatement
11


 
Section 2.08
 
Payments
11


 
Section 2.09
 
Orders
11


ARTICLE III Grant of Security Interest and Pledge of Equity Interests
11


 
Section 3.0
 
Collateral
11


ARTICLE IV Representations and Warranties
13


 
Section 4.01
 
Representations in Credit Agreement
13


 
Section 4.02
 
Title; No Other Liens
13


 
Section 4.03
 
Perfected First Priority Liens
14


 
Section 4.04
 
Obligor Information
14


 
Section 4.05
 
Benefit to the Guarantor
14


 
Section 4.06
 
Perfection Certificate and Other Information Regarding Collateral
14


ARTICLE V Covenants
14


 
Section 5.01
 
Covenants in Credit Agreement
15


 
Section 5.02
 
Maintenance of Perfected Security Interest; Further Documentatio
15


 
Section 5.03
 
Changes in Locations, Name, Etc
16


 
Section 5.04
 
Delivery of the Pledged Collateral
16


 
Section 5.05
 
Perfection Certificate
17


ARTICLE VI Remedial Provisions
17


 
Section 6.01
 
Code and Other Remedies
17


 
Section 6.02
 
Waiver; Deficiency
19


 
Section 6.03
 
Non-Judicial Enforcement
19


 
Section 6.04
 
Pledged Collateral
20


ARTICLE VII The Collateral Agent
20


 
Section 7.01
 
Collateral Agent’s Appointment as Attorney-in-Fact, Etc
20


 
Section 7.02
 
Duty of Collateral Agent
22


 
Section 7.03
 
Filing of Financing Statements
22


 
Section 7.04
 
Authority of Collateral Agent
23





i


    

--------------------------------------------------------------------------------




ARTICLE VIII Subordination of Indebtedness
23


 
Section 8.01
 
Subordination of All Obligor Claims
23


 
Section 8.02
 
Claims in Bankruptcy
23


 
Section 8.03
 
Payments Held in Trust
24


 
Section 8.04
 
Liens Subordinate
24


 
Section 805
 
Notation of Record
24


ARTICLE IX Miscellaneous
24


 
Section 9.01
 
Waiver
24


 
Section 9.02
 
Notices
25


 
Section 9.03
 
Orders
25


 
Section 9.04
 
Payment of Expenses, Indemnities, Etc
25


 
Section 9.05
 
Amendments in Writing
25


 
Section 9.06
 
Successors and Assigns
26


 
Section 9.07
 
Survival; Revival; Reinstatement
26


 
Section 9.08
 
Counterparts; Integration; Effectiveness
27


 
Section 9.09
 
Severability
27


 
Section 9.10
 
Set-Off
28


 
Section 9.11
 
Governing Law; Submission to Jurisdiction
28


 
Section 9.12
 
Headings
29


 
Section 9.13
 
Acknowledgment
29


 
Section 9.14
 
Additional Obligors
30


 
Section 9.15
 
Releases
30


 
Section 9.16
 
Acceptance
31


 
Section 9.17
 
Incorporation by Reference
31





ANNEXES:
I
Form of Assumption Agreement



SCHEDULES:
1
Notice Addresses of Obligors

2
Filings and Other Actions Required to Perfect Security Interests

3
Location of Jurisdiction of Organization and Chief Executive Office

4
Effective Date Deposit Accounts

5
Pledged Collateral

6
Intellectual Property

7
Non-Offshore Vessels



ii
    




    

--------------------------------------------------------------------------------






This SUPERPRIORITY GUARANTY AND COLLATERAL AGREEMENT (this “Agreement”) is dated
as of May 22, 2020 and is made by Hornbeck Offshore Services, Inc., a Delaware
corporation and debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code (the “Parent Borrower”), Hornbeck Offshore Services, LLC, a
Delaware limited liability company and debtor and debtor-in-possession under
chapter 11 of the Bankruptcy Code (the “Co-Borrower” and, together with the
Parent Borrower, collectively, the “Borrowers” and each, a “Borrower”) and each
of the signatories hereto other than the Collateral Agent as defined below,
together with any other Restricted Subsidiary of the Parent Borrower that
becomes a party hereto from time to time after the date hereof pursuant to an
Assumption Agreement or otherwise, the “Obligors”), each Obligor as debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code, in favor of
Wilmington Trust, National Association, as collateral agent (in such capacity,
together with its successors in such capacity, the “Collateral Agent”), for the
financial institutions (the “Lenders”) from time to time parties to the
Superpriority Debtor-In-Possession Term Loan Agreement dated of even date
herewith (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrowers, as debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code, the Lenders, the
Collateral Agent and Wilmington Trust, National Association, as administrative
agent (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).
R E C I T A L S
A.    On May 19, 2020, the Obligors filed voluntary petitions for relief under
chapter 11 of the Bankruptcy Code, which commenced cases that are jointly
administered (collectively, the “Cases”) by the United States Bankruptcy Court
for the Southern District of Texas (together with any other court having
competent jurisdiction over the Cases from time to time, the “Bankruptcy
Court”).
B.    The Borrowers have requested that the Lenders provide certain loans to the
Borrowers pursuant to the Credit Agreement.
C.    The Lenders have agreed to make such loans subject to the terms and
conditions of the Credit Agreement.
D.    It is a condition precedent to the obligation of the Lenders to make their
respective Commitments to provide Loans to the Borrowers under the Credit
Agreement that the Obligors shall have executed and delivered this Agreement to
the Collateral Agent for the ratable benefit of the Lenders. Notwithstanding
anything herein to the contrary, the security interest, pledge and Lien granted
to the Collateral Agent under this Agreement and the exercise of the rights and
remedies of the Collateral Agent hereunder and under any other Loan Documents
are supplemental to and subject to the Interim Order (and, once entered, the
Final Order).
NOW, THEREFORE, in consideration of the premises herein and to induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Obligor hereby agrees with the Collateral Agent, for
the ratable benefit of the Lenders, as follows:




    

--------------------------------------------------------------------------------




ARTICLE I
Definitions
Definitions.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein have the meanings given to them in the Credit Agreement, and
terms not otherwise defined herein but that are defined in the UCC on the date
hereof shall have the meanings given them in the UCC when used herein in such
context; provided that no UCC terms shall be deemed to include Excluded Assets.
(b)    The following terms have the following meanings:
“Account Control Agreement” means, with respect to any Deposit Account or
Securities Account of any Obligor that is not an Excluded Account, and with
respect to the Collateral Proceeds Account, an agreement or agreements in form
and substance reasonably acceptable to the Collateral Agent and the Required
Lenders among the applicable Obligor, the Collateral Agent and such other bank
or banks governing such Deposit Account or Securities Account pursuant to which
the security interest of the Collateral Agent in such Deposit Account and the
assets deposited therein shall be perfected.
“Agreement” means this Superpriority Guaranty and Collateral Agreement as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.
“Assumption Agreement” has the meaning assigned such term in Section 9.13.
“Bankruptcy Code” means Title 11, United States Code, as amended from time to
time.
“Borrower Obligations” means the collective reference to the payment and
performance when due of all indebtedness, liabilities, obligations and
undertakings of the Borrowers and the Guarantors (including, without limitation,
all Indebtedness) arising out of or outstanding or owing under, advanced or
issued pursuant to, or evidenced by, the Guaranteed Documents, including,
without limitation, the unpaid principal of and interest on the Loans and all
other obligations and liabilities of the Borrowers and the Guarantors
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Obligor (or
that would accrue but for the commencement of such proceeding), whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, arising out of or outstanding under, advanced or
issued pursuant to, or evidenced by, the Guaranteed Documents, whether on
account of principal, interest, reimbursement obligations, payments in respect
of an early termination date, any premium payable in respect of the Loans
(including, without limitation, any such premium payable pursuant to Section
3.04(d) of the Credit Agreement), fees, indemnities, costs, expenses or
otherwise (including, without limitation, all costs, fees and disbursements of
counsel to the Guaranteed Creditors that are required to be paid by the Obligors
pursuant to the terms of any Guaranteed Document).


2
    


    

--------------------------------------------------------------------------------




“Collateral” has the meaning assigned such term in Section 3.01.
“Collateral Agent” has the meaning set forth in the preamble.
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a bank or other financial institution. As of the Effective Date,
the Deposit Accounts of the Obligors that are not Excluded Accounts are set
forth on Schedule 4 hereto (the “Effective Date Deposit Accounts”).
“Effective Date Deposit Accounts” has the meaning assigned such term in the
definition of Deposit Account.
“Excluded Accounts” means (i) those Deposit Accounts that are used exclusively
for payroll, payroll taxes, workers compensation and employee benefits, or
withholding, sales, use, value added or similar taxes, (ii) Deposit Accounts
held in trust for a third party; provided that such accounts consist solely of
funds set aside for such purpose, (iii) escrow accounts that have an overnight
balance of which in the aggregate, together with the overnight balance of all
such other escrow accounts excluded pursuant to this clause (iii), do not exceed
$500,000 and (iv) those Deposit Accounts, Securities Accounts and Commodity
Accounts that have an overnight balance of which in the aggregate, together with
the overnight balance of all such other Deposit Accounts, Securities Accounts
and Commodity Accounts excluded pursuant to this clause (iv), do not exceed
$500,000. Notwithstanding the foregoing, in no event shall (x) any Effective
Date Deposit Account or (y) any deposit account holding escrowed amounts in
respect of the Specified Vessels constitute an Excluded Account..
“Excluded Assets” means (i) any Equity Interests held by any Obligor of any
Person (other than a wholly-owned Subsidiary of the Parent Borrower) to the
extent (and so long as) pledging or granting a security interest in such Equity
Interest would result in a termination (or right of termination) of (other than
any termination or right of termination in favor of the Parent Borrower or any
of its Restricted Subsidiaries), or is prohibited or otherwise restricted by,
any contractual obligation applicable to such Obligor or such Equity Interests
(other than any such obligation in favor of the Parent Borrower or any of its
Restricted Subsidiaries) or would require a consent from any third party (unless
such consent has been received) (other than the Parent Borrower or any of its
Restricted Subsidiaries) or would violate any applicable law, rule or regulation
(in each case, except to the extent such termination, right of termination,
prohibition, restriction, consent requirement or law, rule or regulation is
unenforceable after giving effect to applicable provisions of the UCC or other
applicable law, including the Bankruptcy Code, other than proceeds thereof, the
assignment of which is expressly deemed effective under the UCC or other
applicable law, including the Bankruptcy Code, notwithstanding such
prohibitions), (ii) any assets (other than Vessel Collateral, Deposit Accounts
and Securities Accounts) over which the pledging of or granting of security
interests in such assets would result in a termination (or right of termination)
of, or is prohibited or otherwise restricted by, an enforceable contractual
obligation binding on the assets that existed at the time of the acquisition
thereof and was not created or made binding on the assets in contemplation or in
connection with the acquisition of such assets (other than any such obligation
in favor of the Parent Borrower or any of its Restricted Subsidiaries), would be
prohibited by applicable law, rule or regulation (in each case, except to the
extent such termination, right of


3
    


    

--------------------------------------------------------------------------------




termination, prohibition, restriction, consent requirement or law, rule or
regulation is unenforceable after giving effect to applicable provisions of the
UCC or other applicable law, including the Bankruptcy Code, other than proceeds
thereof, the assignment of which is expressly deemed effective under the UCC or
other applicable law, including the Bankruptcy Code, notwithstanding such
prohibitions) or to the extent that such security interests would require
obtaining the consent of any Governmental Authority (unless such consent has
been received) or would result in materially adverse tax consequences as
reasonably determined in good faith by the Parent Borrower (subject to the
consent of the Required Lenders) in writing delivered to the Collateral Agent;
provided that the Parent Borrower shall use commercially reasonable efforts to
obtain any such required consent of a Governmental Authority, (iii) motor
vehicles and other assets subject to certificates of title (other than the
Vessel Collateral and to the extent not excluded by clause (vii) of this
definition, any non-offshore service Vessels), (iv) those assets with respect to
which, in the reasonable judgment of the Parent Borrower (subject to the consent
of the Required Lenders), evidenced in writing, delivered to the Collateral
Agent, the costs or other consequences of obtaining or perfecting such a
security interest are excessive in view of the benefits to be obtained by the
Secured Parties therefrom, (v) any right, title or interest in or under any
permit, lease, license, contract or agreement to the extent, but only to the
extent, that such a grant would violate the terms of applicable law or of such
license, contract or agreement, or result in the termination of or a breach of
the terms of, or constitute a default under, any such license, contract or
agreement or if the contract or agreement in which such Lien is granted
prohibits or requires the consent of any Person other than the Parent Borrower
or any of its Restricted Subsidiaries as a condition to the creation of any
other security interest on such equipment or asset (other than to the extent
that any such term would be rendered ineffective pursuant to the applicable
provisions of the UCC or other applicable law, including the Bankruptcy Code or
principles of equity), (vi) any “intent-to-use” application for registration of
a trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law and (vii) the
non-offshore service Vessels listed on Schedule 7; provided, however, that any
Proceeds, products, substitutions or replacements of Excluded Assets shall not
constitute Excluded Assets unless such Proceeds, products, substitutions or
replacements would themselves constitute Excluded Assets.  Notwithstanding the
foregoing, nothing in this definition of “Excluded Assets” shall affect the
requirement in Section 8.14 of the Credit Agreement relating to the pledge of
Equity Interests of certain Foreign Subsidiaries or guaranty thereof by such
pledgor. For the avoidance of doubt, in no event shall any Vessel Collateral
constitute Excluded Assets.
“Foreign Law Agreements” means any Security Instrument governed by the laws of a
jurisdiction other than the laws of the United States of America or any state
thereof or the District of Columbia.
“Foreign Obligor” means any Obligor that is a Foreign Subsidiary.
“Guaranteed Creditors” means the collective reference to the Administrative
Agent, the Collateral Agent, the Lenders, each sub-agent appointed by any Agent
pursuant to Section 11.05 of


4
    


    

--------------------------------------------------------------------------------




the Credit Agreement with respect to matters relating to the Loan Documents and
the successors and permitted assigns of such Persons.
“Guaranteed Documents” means the collective reference to the Loan Documents and
any other document made, delivered or given in connection with any of the Loan
Documents.
“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) the payment and performance
when due of all indebtedness, liabilities, obligations and undertakings of such
Guarantor of every kind or description, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, arising
out of or outstanding under, advanced or issued pursuant to, or evidenced by,
any Guaranteed Document to which such Guarantor is a party, in each case,
whether on account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Guaranteed Creditor under any
Guaranteed Document).
“Guarantors” means the collective reference to each Obligor other than the
Borrowers.
“Intellectual Property” means all U.S. and non-U.S. (a) patents, (b) trademarks,
service marks, trade names, trade dress, and other source identifiers, designs
and domain names, (c) copyrights, (d) design rights, inventions, original works
of authorship, trade secrets, confidential information, know-how, software and
all other intellectual property or proprietary rights and interests, whether
registered or unregistered, (e) all registrations and applications for
registration therefor, (f) all licenses, contracts and agreements pursuant to
which any Obligor grants or obtains any right to use any such intellectual
property or proprietary rights or interests, together with any and all
amendments, restatements, renewals, extensions, supplements and continuations
thereof (“Licenses”) and (g) all rights to sue for any infringement,
misappropriation or other violation, and all income, royalties, damages and
payments due or payable therefor.
“Obligations” means: (a) in the case of each Borrower, the Borrower Obligations
and (b) in the case of each Guarantor, its Guarantor Obligations, and
collectively, the Borrower Obligations and the Guarantor Obligations as the
context may require.
“Obligor Claims” has the meaning assigned to such term in Section 8.01.
“Obligors” has the meaning assigned to such term in the preamble.
“Perfection Certificate” means the Perfection Certificate dated the Effective
Date executed and delivered by the Parent Borrower to the Collateral Agent.
“Pledge-Related Rights” means, collectively, (a) all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of Pledged Collateral, (b) all rights and privileges of such
Obligor with respect to the Pledged Collateral; provided that the Collateral
Agent cannot exercise such rights and privileges unless an Event of Default has
occurred and is continuing and (c) all Proceeds of any of the foregoing.


5
    


    

--------------------------------------------------------------------------------




“Pledged Collateral” means all Equity Interests held by any Obligor (including,
without limitation, all of the Equity Interests listed on Schedule 5 hereto),
and all Pledge-Related Rights in respect thereof, together with any other Equity
Interests of any Person that may be issued or granted to, or held by, any
Obligor while this Agreement is in effect and all Pledge-Related Rights in
respect thereof, in each case, excluding any Excluded Assets.
“Prepetition First Lien Collateral Agent” means Wilmington Trust, National
Association in its capacity as collateral agent under the Prepetition First Lien
Term Loan Agreement and the Prepetition Second Lien Term Loan Agreement, and in
each case, its permitted successors in such capacity as provided therein.
“Proceeds” means all “proceeds” as such term is defined in Section 9-102(64) of
the UCC.
“Specified Vessels” means the Vessels HOS Warhorse and HOS Wildhorse.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Guaranteed Creditors’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection, the effect
thereof or priority and for purposes of definitions related to such provisions.
Other Definitional Provisions. Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to an Obligor refer to the
Obligor’s Collateral or the relevant part thereof.
Rules of Interpretation. Section 1.04 and Section 1.05 of the Credit Agreement
are hereby incorporated herein by reference and shall apply to this Agreement,
mutatis mutandis. All references herein to schedules shall be deemed to refer to
such schedules as supplemented from time to time pursuant to an Assumption
Agreement or otherwise in accordance with this Agreement.
ARTICLE II
Guarantee
Guarantee.
(a)    Each of the Guarantors hereby jointly and severally, unconditionally and
irrevocably, guarantees to the Guaranteed Creditors and each of their respective
permitted successors, indorsees, transferees and assigns, the prompt and
complete payment in cash and performance by the Borrowers when due (whether at
the stated maturity, by acceleration or otherwise) of the Borrower Obligations.
This is a guarantee of payment and not collection and the liability of each
Guarantor is primary and not secondary.
(b)    Anything herein or in any other Guaranteed Document to the contrary
notwithstanding, the Obligations of each Guarantor hereunder and under the other
Guaranteed


6
    


    

--------------------------------------------------------------------------------




Documents shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Agreement not constituting a fraudulent
transfer or fraudulent conveyance for purposes of any Debtor Relief Law to the
extent applicable to this Agreement and the Obligations of each Guarantor
hereunder (after giving effect to the right of contribution established in
Section 2.02).
(c)    Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this ARTICLE II or affecting the
rights and remedies of any Guaranteed Creditor hereunder.
(d)    Each Guarantor agrees that if the maturity of the Borrower Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to such
Guarantor. The guarantee contained in this ARTICLE II shall remain in full force
and effect until all the Borrower Obligations shall have been satisfied by
payment in full in cash and all Commitments are terminated notwithstanding that
from time to time during the term of the Credit Agreement, no Borrower
Obligations may be outstanding.
(e)    No payment made by any Obligor, any other guarantor or any other Person
or received or collected by any Guaranteed Creditor from any Obligor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full in cash and all of the Commitments have expired or are terminated.
(f)    Notwithstanding anything herein to the contrary, a guarantee of the
Borrower Obligations by any Foreign Obligor pursuant a Foreign Law Agreement,
shall be governed and controlled by the provisions of such Foreign Law Agreement
and the provisions of this Agreement shall not apply. For the avoidance of
doubt, the guarantee by Hornbeck Offshore Navegacao, Ltda. shall be governed and
controlled by a Brazilian law governed letter of guaranty (or such equivalent
document).
Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.03. The provisions of
this Section 2.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Guaranteed Creditors, and each Guarantor shall remain
liable to the Guaranteed Creditors for the full amount guaranteed by such
Guarantor hereunder.


7
    


    

--------------------------------------------------------------------------------




No Subrogation. Notwithstanding any payment made by any Guarantor hereunder or
any set-off or application of funds of any Guarantor by any Guaranteed Creditor,
no Guarantor shall be entitled to be subrogated to any of the rights of any
Guaranteed Creditor against any Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by any Guaranteed
Creditor for the payment of the Borrower Obligations, nor shall any Guarantor
seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Guaranteed Creditors on account of the Borrower Obligations are irrevocably
paid in full in cash and all of the Commitments have expired or are terminated.
If any amount shall be paid to any Guarantor on account of such subrogation
rights at any time when all of the Borrower Obligations shall not have been
irrevocably paid in full in cash or any of the Commitments are in effect, such
amount shall be held by such Guarantor in trust for the Guaranteed Creditors,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be applied against the
Borrower Obligations, whether matured or unmatured, in accordance with Section
10.02(c) of the Credit Agreement.
Amendments, Etc. with respect to the Borrower Obligations. Each Guarantor shall
remain obligated hereunder, and such Guarantor’s obligations hereunder shall not
be released, discharged or otherwise affected, notwithstanding that, without any
reservation of rights against any Guarantor and without notice to, demand upon
or further assent by any Guarantor (which notice, demand and assent requirements
are hereby expressly waived by such Guarantor), (a) any demand for payment of
any of the Borrower Obligations made by any Guaranteed Creditor may be rescinded
by such Guaranteed Creditor or otherwise and any of the Borrower Obligations
continued; (b) the Borrower Obligations, the liability of any other Person upon
or for any part thereof or any collateral security or guarantee therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by, or any indulgence or forbearance in respect thereof
granted by, any Guaranteed Creditor; (c) any Guaranteed Document may be amended,
modified, supplemented or terminated, in whole or in part, as the Guaranteed
Creditors may deem advisable from time to time, subject to Section 12.02(b) of
the Credit Agreement; (d) any collateral security, guarantee or right of offset
at any time held by any Guaranteed Creditor for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released; (e) any
additional guarantors, makers or endorsers of the Borrower Obligations may from
time to time be obligated on the Borrower Obligations or any additional security
or collateral for the payment and performance of the Borrowers’ Obligations may
from time to time secure the Borrower Obligations; (f) any change in applicable
law, rule or regulation or any event affecting any term of the Borrower
Obligations; and (g) any other event shall occur which constitutes a defense or
release of sureties generally. No Guaranteed Creditor shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Borrower Obligations or for the guarantee contained in this
ARTICLE II or any Property subject thereto.
Waivers. Each Guarantor hereby waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by any Guaranteed Creditor upon the guarantee contained in
this ARTICLE II or acceptance of the


8
    


    

--------------------------------------------------------------------------------




guarantee contained in this ARTICLE II; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this ARTICLE II and no notice of creation of the Borrower
Obligations or any extension of credit already or hereafter contracted by or
extended to the Borrowers need be given to any Guarantor; and all dealings
between the Borrowers and any of the Guarantors, on the one hand, and the
Guaranteed Creditors, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
ARTICLE II. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any Borrower or any of
the Guarantors with respect to the Borrower Obligations.
Guaranty Absolute and Unconditional.
(a)    Each Guarantor understands and agrees that the guarantee contained in
this ARTICLE II is, and shall be construed as, a continuing, complete, absolute
and unconditional guarantee of payment, and each Guarantor hereby waives any
defense of a surety or guarantor or any other obligor on any obligations arising
in connection with or in respect of any of the following and hereby agrees that
its obligations hereunder shall not be discharged or otherwise affected as a
result of, any of the following:
(i)    the invalidity or unenforceability of any Guaranteed Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Guaranteed Creditor;
(ii)    any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower or any other Person against any Guaranteed Creditor;
(iii)    the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of any
Borrower or any other Guarantor or any other Person at any time liable for the
payment of all or part of the Obligations, including any discharge of, or bar or
stay against collecting, any Obligation (or any part of them or interest
therein) in or as a result of such proceeding;
(iv)    any sale, lease or transfer of any or all of the assets of any Borrower
or any other Guarantor, or any changes in the shareholders of a Borrower or a
Guarantor;
(v)    any change in the corporate existence (including its constitution, laws,
rules, regulations or power), structure or ownership of any Obligor;
(vi)    the fact that any Collateral or Lien contemplated or intended to be
given, created or granted as security for the repayment of the Obligations shall
not be properly perfected or created, or shall prove to be unenforceable or
subordinate to any other Lien, it being recognized and agreed by each of the
Guarantors that it is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the Collateral for the Obligations;


9
    


    

--------------------------------------------------------------------------------




(vii)    the absence of any attempt to collect the Obligations or any part of
them from any Obligor;
(viii)     (A) any Guaranteed Creditor’s election, in any proceeding instituted
under chapter 11 of the Bankruptcy Code, of the application of Section
1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien by any
Borrower, as debtor-in-possession, or extension of credit, under Section 364 of
the Bankruptcy Code; (C) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of any Guaranteed Creditor’s claim (or claims) for
repayment of the Obligations; (D) any use of cash collateral under Section 363
of the Bankruptcy Code; (E) any agreement or stipulation as to the provision of
adequate protection in any bankruptcy proceeding; (F) the avoidance of any Lien
in favor of the Guaranteed Creditors or any of them for any reason; or (G)
failure by any Guaranteed Creditor to file or enforce a claim against any
Borrower or its estate in any bankruptcy or insolvency case or proceeding;
(ix)    any change in the time, manner or place of payment of, or in any other
term of all or any of the Obligations; or
(x)    any other circumstance or act whatsoever, including any action or
omission of the type described in Section 2.04 (with or without notice to or
knowledge of any Borrower or such Guarantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge of such Borrower for
the Borrower Obligations, or of such Guarantor under the guarantee contained in
this ARTICLE II, in bankruptcy or in any other instance.
(b)    When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Guaranteed Creditor may, but shall
be under no obligation to, join or make a similar demand on or otherwise pursue
or exhaust such rights and remedies as it may have against any Borrower, any
other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by any Guaranteed Creditor to make any such demand, to
pursue such other rights or remedies or to collect any payments from any
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrowers, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Guaranteed Creditor against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
(c)    Each Obligor incorporated under the laws of Mexico, hereby irrevocably
and unconditionally waives, to the fullest extent permitted by applicable law,
all rights and benefits set forth in, but not limited to, Articles 2813, 2814,
2815, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2825, 2827, 2830, 2835,
2836, 2837, 2838, 2839, 2840, 2848 and 2849 and any other applicable or related
articles of the Federal Civil Code of Mexico (the “Civil Code”) and the
corresponding articles under the Civil Code in effect for all the states of
Mexico, and waives as well the benefits established in Articles 2826, 2844,
2845, 2846 and 2847 of such Civil Codes. Each such Obligor incorporated under
the laws of Mexico represents that it is familiar with the contents of the
articles referred to in this paragraph.


10
    


    

--------------------------------------------------------------------------------




Reinstatement. The guarantee contained in this ARTICLE II shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Borrower Obligations is rescinded or must otherwise
be restored or returned by any Guaranteed Creditor upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its Property, or otherwise, all as though
such payments had not been made.
Payments. Each Guarantor hereby guarantees that payments under this Article II
will be paid to the Administrative Agent, for the ratable benefit of the
Guaranteed Creditors, without set-off, deduction or counterclaim in dollars, in
immediately available funds, at the office of the Administrative Agent specified
in Section 12.01 of the Credit Agreement. If acceleration of the time for
payment of any Guarantor Obligation is stayed by reason of the insolvency or
receivership of any Guarantor or otherwise, all Guarantor Obligations otherwise
subject to acceleration under the terms of any Loan Document shall nonetheless
be payable by the Guarantors hereunder.
Orders. Notwithstanding anything to the contrary herein, all rights, remedies
and powers provided under this Article II may be exercised only to the extent
that the exercise thereof does not violate the Interim Order (and, once entered,
the Final Order) or applicable Bankruptcy Law.
ARTICLE III
Grant of Security Interest and Pledge of Equity Interests
Collateral.
(a)    Subject to the entry by the Bankruptcy Court of the Interim Order (as the
same may be amended, supplemented or otherwise modified by the Final Order) and
in accordance with the terms thereof, each Obligor hereby pledges, assigns and
transfers to the Collateral Agent, and hereby grants to the Collateral Agent,
for the ratable benefit of the Guaranteed Creditors, a security interest in all
of the following Property now owned or at any time hereafter acquired by it or
in which such Obligor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations:
(i)    all Accounts;
(ii)    all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper);
(iii)    all Commercial Tort Claims;
(iv)    all cash and Deposit Accounts;


11
    


    

--------------------------------------------------------------------------------




(v)    all Documents;
(vi)    all Fixtures;
(vii)    all General Intangibles;
(viii)    all Goods (including, without limitation, all Inventory and all
Equipment);
(ix)    all Instruments;
(x)    all Intellectual Property;
(xi)    all Investment Property (including, without limitation, Commodity
Accounts and Securities Accounts);
(xii)    all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);
(xiii)    all Supporting Obligations;
(xiv)    all Pledged Collateral;
(xv)    all books and records pertaining to the Collateral;
(xvi)    subject to the entry of the Final Order, all proceeds recovered as a
result of claims or causes of action under sections 542, 544, 545, 547, 548,
549, 550, 551, 553(b) or 724(b) of the Bankruptcy Code, or any other avoidance
actions under the Bankruptcy Code or applicable state law equivalents;
(xvii)    each Obligor’s rights under and any amounts surcharged pursuant to,
section 506(c) of the Bankruptcy Code; and
(xviii)    to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing (including proceeds of all insurance policies) and
all collateral security and guarantees given by any Person with respect to any
of the foregoing;
provided, however, that notwithstanding anything herein or in any other Loan
Document to the contrary, the Collateral shall not include and the security
interests granted hereunder shall not attach to any Excluded Asset.
(b)    None of the covenants or representations and warranties herein shall be
deemed to apply to any property constituting Excluded Assets; provided, that if
such property ceases to be an Excluded Asset, the covenants or representations
and warranties herein shall apply in respect of such property.


12
    


    

--------------------------------------------------------------------------------




(c)    Notwithstanding anything herein to the contrary, with respect to any
Property of a Foreign Obligor, the lien and security interest granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder shall apply only to such Property
located in the United States of America. For the avoidance of doubt, any
Property of a Foreign Obligor which is subject to a lien and security interest
created pursuant to a Foreign Law Agreement, shall be governed and controlled by
the provisions of such Foreign Law Agreement and the provisions of this
Agreement shall not apply. For the avoidance of doubt, the security interest
created over (i) the Equity Interests of (x) Hornbeck Offshore Navegacao, Ltda.
shall be governed and controlled by a Brazilian law governed pledge agreement
(or such equivalent document) and (ii) the Equity Interests of (t) HOS de
México, S. de R.L. de C.V., (u) Hornbeck Offshore Services de México, S. de R.L.
de C.V., (v) Hornbeck Offshore Operators de México S. de R.L. de C.V., (w) HOS
Leasing de México, S.A. de C.V. SOFOM E.N.R., (x) T.N. Percheron, S. de R.L. de
C.V., (y) HOS de México II, S. de R.L. de C.V. and (z) HOS de México III, S. de
R.L. de C.V. in each case, shall be governed and controlled by a Mexican law
governed pledge agreement (or such equivalent document).
ARTICLE IV
Representations and Warranties
To induce the Guaranteed Creditors to enter into the Guaranteed Documents and to
induce the Lenders to make loans to the Borrowers thereunder, each Obligor
hereby represents and warrants to the Collateral Agent and each Guaranteed
Creditor that:
Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Article VII of the Credit Agreement
as they relate to such Guarantor or to the Guaranteed Documents to which such
Guarantor is a party are true and correct in all material respects, provided
that (a) each reference in each such representation and warranty to any
Borrower’s knowledge shall, for the purposes of this Section 4.01, be deemed to
be a reference to such Guarantor’s knowledge, (b) any representation and
warranty qualified by “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any such
qualification therein), and (c) to the extent any such representation and
warranty is expressly limited to an earlier date, such representation and
warranty shall be true and correct, as qualified, as of such specified earlier
date.
Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Guaranteed Creditors pursuant to
this Agreement and the Interim Order (and, once entered, the Final Order) and as
set forth in the following sentence, each Obligor has good title to its
Collateral. Except for Permitted Liens and other Liens generated pursuant to the
Interim Order (and, once entered, the Final Order), the Collateral is free and
clear of any and all Liens and the applicable Obligor has the power to transfer
each item of the Collateral in which a Lien is granted by it hereunder, free and
clear of any Lien. No financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Collateral Agent, for the ratable
benefit of the Guaranteed Creditors, pursuant to this Agreement or the Security
Instruments, and/or to evidence Permitted Liens.


13
    


    

--------------------------------------------------------------------------------




Perfected First Priority Liens. In addition to the security interests granted
upon and subject to the entry of the Interim Order (and, once entered, the Final
Order), the security interests granted pursuant to this Agreement (a) upon the
completion of the filings specified on Schedule 2 or the taking of possession or
control by the Collateral Agent of the Collateral with respect to which a
security interest may be perfected only by possession or control and the
completion of all such other filings and required actions specified on Schedule
2 will constitute valid perfected security interests in all of the Collateral in
favor of the Collateral Agent, for the ratable benefit of the Guaranteed
Creditors, as collateral security for the Obligations, enforceable in accordance
with the terms hereof against all creditors of the Obligors and any Persons
purporting to purchase any Collateral from the Obligors and (b) are prior to all
other Liens on the Collateral, subject only to Permitted Liens on such
Collateral that are expressly permitted under the Credit Agreement to have equal
or prior ranking on the Collateral or are to be discharged on the Effective
Date; subject, however, in each case with respect to Proceeds, to the provisions
of Section 9-315 of the UCC.
Obligor Information. As of the date hereof, the correct legal name of each
Obligor, all names and trade names that each Obligor has used in the last five
years, each Obligor’s jurisdiction of organization and each jurisdiction of
organization of each Obligor over the last five years, organizational number,
taxpayer identification number, and the location(s) of each Obligor’s chief
executive office or sole place of business over the last five years are
specified on Schedule 3.
Benefit to the Guarantor. Each Borrower is a member of an affiliated group of
companies that includes each Guarantor and each Borrower, and the other
Guarantors are engaged in related businesses. Each Guarantor is an Affiliate of
each Borrower and its guaranty and surety obligations pursuant to this Agreement
reasonably may be expected to benefit, directly or indirectly, it; and it has
determined that this Agreement is necessary and convenient to the conduct,
promotion and attainment of its business and the business of each other
Guarantor and each Borrower.
Perfection Certificate and Other Information Regarding Collateral. The
Perfection Certificate has been duly prepared, completed and executed and the
information set forth therein is correct and complete in all material respects
as of the Effective Date.
ARTICLE V
Covenants
Each Obligor covenants and agrees with the Collateral Agent and the Guaranteed
Creditors that, from and after the Effective Date until the Borrower Obligations
shall have been paid in full in cash and all of the Commitments shall have
terminated:
Covenants in Credit Agreement. In the case of each Guarantor, such Guarantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default is
caused by the failure to take such action or to refrain from taking such action
by such Guarantor or any of its Subsidiaries.
Maintenance of Perfected Security Interest; Further Documentation.


14
    


    

--------------------------------------------------------------------------------




(a)    The Obligors shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.03 and shall defend such security interest against the
claims and demands of all Persons whomsoever except Permitted Liens; provided
that, (i) with respect to Deposit Accounts, Securities Accounts and Commodity
Accounts, in each case, that do not constitute Excluded Accounts, the Obligors
shall establish Account Control Agreements with respect to such Deposit
Accounts, Securities Accounts and Commodity Accounts as soon as commercially
practicable and in any event within thirty (30) days after the later of (x) the
date hereof and (y) the date that such Deposit Account, Securities Account or
Commodity Account was opened or otherwise acquired by such Obligor; provided
that, the overnight balance in Deposit Accounts, Securities Accounts or
Commodity Accounts referred to in clause (y) of this proviso over which there is
not an Account Control Agreement shall not exceed, together with Deposit
Accounts, Securities Accounts or Commodity Accounts excluded pursuant to clause
(iv) of the definition of “Excluded Accounts”, $500,000, (ii) subject to the
preceding clause (i), the Obligors shall cause any cash of the Obligors to be
deposited into a Deposit Account of an Obligor that is subject to an Account
Control Agreement (unless such cash is deposited into a Deposit Account that is
permitted to be an Excluded Account by the terms of this Agreement) and (iii)
this Section 5.02(a) shall not apply to any Deposit Account or Securities
Account that is subject to an Account Control Agreement that is in full force
and effect and was entered into prior to the Effective Date in favor of the
Prepetition First Lien Collateral Agent.
(b)    At any time and from time to time, upon the reasonable request of the
Collateral Agent, the Obligors will furnish (without further order of the
Bankruptcy Court) to the Collateral Agent and the Lenders from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent or
the Required Lenders may reasonably request, all in reasonable detail.
(c)    At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of the Borrowers, the Obligors will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as are necessary for the
purpose of obtaining or preserving the full benefits of this Agreement
(including, without limitation, the perfection and Lien priority set forth
herein) and of the rights and powers herein granted, including, without
limitation, (i) the filing of any financing or continuation statements under the
UCC (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby and (ii) the filing, registration or
recordation or delivery to the Collateral Agent for filing, registration or
recordation, with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, any and all agreements, instruments,
documents, and papers which the Collateral Agent may reasonably request to
evidence, create, record, preserve, protect or perfect the Collateral Agent’s
security interest in any applications or registrations for United States
patents, trademarks and copyrights included in the Collateral.
(d)    If any Obligor shall, at any time after the date hereof, obtain any
ownership or other rights in and to any additional Intellectual Property
(excluding any Excluded Asset), then the provisions of this Agreement shall
automatically apply thereto and any such Intellectual Property shall
automatically constitute Collateral and shall be subject to the security
interest created by this Agreement, without further action by any party, and
such Obligor shall modify this Agreement by


15
    


    

--------------------------------------------------------------------------------




amending Schedule 6 to include any such additional applications or registrations
for patents, trademarks and copyrights included in the Collateral and (ii) file,
register or record with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, any and all agreements,
instruments, documents, and papers which the Collateral Agent may reasonably
request to evidence, create, record, preserve, protect or perfect the Collateral
Agent’s security interest in any applications or registrations for United States
patents, trademarks and copyrights included in the Collateral. Further, each
Obligor authorizes the Collateral Agent, at the written direction of the
Required Lenders, to (x) modify this Agreement by amending Schedule 6 to include
any applications or registrations for patents, trademarks and copyrights
included in the Collateral and (y) file, register or record with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, any and all agreements, instruments, documents, and papers which are
necessary to evidence, create, record, preserve, protect or perfect the
Collateral Agent’s security interest in any applications or registrations for
United States patents, trademarks and copyrights included in the Collateral (but
the failure to so modify such schedule or file, register or record such
documentation shall not be deemed to affect the Collateral Agent’s security
interest in or Lien upon such Intellectual Property).
Changes in Locations, Name, Etc. Each Obligor recognizes that financing
statements pertaining to the Collateral have been or may be filed where such
Obligor maintains any Collateral or is organized. No Obligor will cause or
permit any change in its (a) corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
Properties, (b) the location of its chief executive office or principal place of
business, (c) its identity or form of organization or in the jurisdiction in
which it is formed, (d) its jurisdiction of organization or its organizational
identification number in such jurisdiction of organization or (e) its federal
taxpayer identification number, unless, in each case, it shall have (i) notified
the Collateral Agent in writing of such change at least ten (10) Business Days
prior to the effective date of such change (or such other time period agreed to
in writing by the Collateral Agent), and (ii) taken, or caused to be taken, all
action necessary and appropriate for the purpose of maintaining the perfection
and priority of the Collateral Agent’s security interests under this Agreement.
In any notice furnished pursuant to this Section 5.03, the Obligor will
expressly state in a conspicuous manner that the notice is required by this
Agreement and contains facts that may require additional filings of financing
statements or other notices for the purposes of continuing perfection of the
Collateral Agent’s security interest in the Collateral.
Delivery of the Pledged Collateral. Each Obligor that has pledged Pledged
Collateral hereunder agrees to deliver or cause to be delivered to the
Collateral Agent or any other Person if required pursuant to the Interim Order
(and the Final Order, as applicable) any and all certificates evidencing Pledged
Collateral, if any (accompanied by undated stock powers duly executed in blank
and such other instruments and documents as may be necessary, or as the
Collateral Agent may reasonably request or required to be delivered pursuant to
the Interim Order (or the Final Order, if applicable)), (a) in the case of any
Obligor that has pledged Pledged Collateral hereunder on the Effective Date,
within 10 Business Days of the Effective Date or such later date as the Required
Lenders reasonably agree; and (b) thereafter, within (i) the timeframe required
under Section 8.14 of the Credit Agreement or the Interim Order (or the Final
Order, if applicable) and (ii) promptly (and in any event within 10 Business
Days or such later date as the Required Lenders


16
    


    

--------------------------------------------------------------------------------




reasonably agree) after the acquisition of additional Equity Interests in
respect of any Pledged Collateral. Each delivery of Pledged Collateral shall be
accompanied by a schedule describing such Pledged Collateral, which schedule
shall be attached hereto as Schedule 5 and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Collateral. Each schedule so delivered shall supplement
any prior schedules so delivered. Each Obligor acknowledges and agrees that (i)
solely to the extent any interest in any limited liability company or limited
partnership controlled now or in the future by such Obligor (or by such Obligor
and one or more other Obligors) that constitutes Pledged Collateral and is
pledged hereunder is a “security” within the meaning of Article 8 of the UCC and
is governed by Article 8 of the UCC, such interest shall be certificated and
such certificate shall be delivered to the Collateral Agent in accordance with
this Section 5.04 and (ii) each such interest shall at all times hereafter
continue to be such a security and represented by such certificate.
Perfection Certificate. Concurrently with the execution and delivery of this
Agreement, the Borrowers shall deliver to the Collateral Agent the Perfection
Certificate.
ARTICLE VI
Remedial Provisions
Code and Other Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default and
subject to the terms of the Interim Order (and, once entered, the Final Order),
the Collateral Agent, on behalf of the Guaranteed Creditors, (i) may exercise,
in addition to all other rights and remedies granted to them in this Agreement,
the other Guaranteed Documents and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the UCC or any other applicable law or otherwise available
at law or equity and (ii) without limiting the generality of the foregoing, the
Collateral Agent, without demand of performance or other demand, presentment,
protest, notice of intent to accelerate, notice of acceleration advertisement or
notice of any kind (except any notice required by law referred to below, which
cannot be waived by law and any notice that is expressly required under this
Agreement or any other Loan Document) to or upon any Obligor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived to the extent permitted by applicable law), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, grant option or options
to purchase, grant a license to use (provided that with respect to licenses to
trademarks, any such license shall be subject to reasonable quality control
provisions in connection with the goods and services offered under any
trademarks sufficient to avoid the risk of cancellation, voiding or invalidation
of such trademarks), or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Guaranteed Creditor or elsewhere upon such terms and conditions as the
Required Lenders may deem advisable and at such prices as the Required Lenders
may deem best, for cash or credit or for future delivery without assumption of
any credit risk. Any Guaranteed Creditor shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of


17
    


    

--------------------------------------------------------------------------------




the Collateral so sold, free of any right or equity of redemption in any
Obligor, which right or equity is hereby waived and released. If an Event of
Default shall occur and be continuing, each Obligor further agrees, at the
Collateral Agent’s request (acting at the written direction of the Required
Lenders), to assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent (acting at the written direction of
the Required Lenders) shall reasonably select, whether at such Obligor’s
premises or elsewhere. Any such sale or transfer by the Collateral Agent (acting
at the written direction of the Required Lenders) either to itself or to any
other Person shall be absolutely free from any claim of right by Obligor,
including any equity or right of redemption, stay or appraisal which Obligor has
or may have under any rule of law, regulation or statute now existing or
hereafter adopted (and such Obligor hereby waives any rights it may have in
respect thereof). Upon any such sale or transfer, the Collateral Agent (acting
at the written direction of the Required Lenders) shall have the right to
deliver, assign and transfer to the purchaser or transferee thereof the
Collateral so sold or transferred. Subject to the Interim Order (and, once
entered, the Final Order), the Collateral Agent (acting at the written direction
of the Required Lenders) shall apply the net proceeds of any action taken by it
pursuant to this Section 6.01, after deducting all reasonable fees, costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Collateral Agent and the Guaranteed Creditors
hereunder, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements, to the payment in whole or in part of the Obligations, in
accordance with Section 10.02(c) of the Credit Agreement, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, including, without limitation, Section 9-615
of the UCC, need the Collateral Agent account for the surplus, if any, to any
Obligor. To the extent permitted by applicable law, each Obligor waives all
claims, damages and demands it may acquire against the Collateral Agent or any
Guaranteed Creditor arising out of the exercise by them of any rights hereunder,
except where arising as a result of the Collateral Agent’s or any Guaranteed
Creditor’s gross negligence or willful misconduct. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
(b)    In the event that the Collateral Agent (acting at the written direction
of the Required Lenders) elects not to sell the Collateral, the Collateral Agent
retains its rights to dispose of or utilize the Collateral or any part or parts
thereof in any manner authorized or permitted by law or in equity, and to apply
the proceeds of the same towards payment of the Obligations. Each and every
method of disposition of the Collateral described in this Agreement shall
constitute disposition in a commercially reasonable manner.
(c)    Solely for the purpose of enabling the Collateral Agent to exercise its
rights and remedies hereunder, exercisable solely upon the occurrence and during
the continuance of an Event of Default and subject to the terms of the Interim
Order (and, once entered, the Final Order), each Obligor hereby grants to the
Collateral Agent a non-exclusive, royalty-free, sublicenseable license to make,
have made, use, sell, copy, distribute, perform, make derivative works, publish,
and exploit in any other manner for which an authorization from the owner of
such Intellectual Property would be required under applicable law, any of the
Intellectual Property included in the Collateral, now or hereafter owned by or
licensed to (but, to the extent applicable, subject to any


18
    


    

--------------------------------------------------------------------------------




limitations under that certain Second Amended and Restated Trade Name and
Trademark License Agreement dated September 28, 2012, by and between HFR, LLC
and Hornbeck Offshore Operators, LLC) such Obligor; provided that (i) the
applicable Obligor shall have such rights of quality control and inspection
which are reasonably necessary under applicable law to maintain the validity and
enforceability of such trademarks, (ii) the foregoing license shall be subject
to preexisting exclusive licenses and exclusive licenses granted after the date
hereof that are Permitted Liens, and any sublicenses duly granted by the
Collateral Agent under this license grant shall survive in accordance with their
terms as direct licenses of the Obligor in the event of the subsequent cure of
any Event of Default that gave rise to the exercise of the Collateral Agent’s
rights and remedies, and (iii) the license shall be irrevocable until the
termination of the Credit Agreement, or as to Collateral as to which the Lien is
released under Section 9.15(b), at such time as the sale, transfer or disposal
occurs; provided that the license only may be exercised during the continuance
of an Event of Default.
(d)    The Collateral Agent may appoint any Person as agent to perform any act
or acts necessary or incident to any sale or transfer of the Collateral.
Except when an Event of Default has occurred and is continuing, neither the
Collateral Agent nor any Guaranteed Creditor shall contact or communicate with,
or attempt to contact or communicate with any customer of any Obligor in
connection with the Collateral except with the participation of a Responsible
Officer of such Obligor.
Notwithstanding the foregoing, any exercise of remedies is subject to the
Interim Order (and, once entered, the Final Order).
Waiver; Deficiency. To the fullest extent permitted by applicable law, each
Obligor waives and agrees not to assert any rights or privileges which it may
acquire under the UCC, except to the extent arising solely from the gross
negligence or willful misconduct of the Collateral Agent; provided, however,
that the Obligors do not waive any rights or privileges to notice or the
opportunity to cure otherwise provided under the Loan Documents. Each Obligor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees, expenses and disbursements of any attorneys employed by the Collateral
Agent or any Guaranteed Creditor to collect such deficiency. The officers,
directors and managers, as applicable, of the Obligors shall in no event be
personally liable for any such deficiency.
Non-Judicial Enforcement. To the extent permitted by applicable law and the
Interim Order (or the Final Order, as applicable), the Collateral Agent may
enforce its rights hereunder without prior judicial process or judicial hearing,
and to the extent permitted by law, each Obligor expressly waives any and all
legal rights which might otherwise require the Collateral Agent to enforce its
rights by judicial process.
Pledged Collateral. (a) Subject to the Interim Order (and, once entered, the
Final Order), if an Event of Default shall have occurred and is continuing, (i)
the Collateral Agent, on behalf of the Guaranteed Creditors, shall have the
right (in its sole and absolute discretion or at the direction of the Required
Lenders) to hold the Pledged Collateral in the name of the applicable Obligor,
endorsed or assigned in blank or in favor of the Collateral Agent or in its own
name as


19
    


    

--------------------------------------------------------------------------------




pledgee or in the name of its nominee (as pledgee or as sub-agent), and each
Obligor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Collateral
registered in the name of such Obligor and (ii) the Collateral Agent shall at
all times have the right to exchange the certificates representing Pledged
Collateral for certificates of smaller or larger denominations for any
reasonable purpose consistent with this Agreement.
(b)    Each Obligor recognizes that in light of certain restrictions and
limitations under the Securities Act of 1933, as amended (such Act and any such
similar statute as from time to time in effect being called the “Federal
Securities Laws”) the Collateral Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Obligor
acknowledges and agrees that in light of such restrictions and limitations, the
Collateral Agent, in its sole and absolute discretion, (a) may proceed to make
such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws (it being understood that the Collateral Agent shall
have no obligation to ascertain whether registration under the Federal
Securities Laws is required, and shall incur no liability for any violation of
the Federal Securities Laws in effecting any such sale) and (b) may approach and
negotiate with a limited number of potential purchasers (including a single
potential purchaser) to effect such sale. Notwithstanding the foregoing, the
Collateral Agent may not engage in sale or sales to “Aliens,” as defined in the
Parent Borrower’s Second Restated Certificate of Incorporation, that could
result in the applicable Subsidiary of the Parent Borrower losing its status as
a United States citizen within the meaning of Section 2 of the Shipping Act of
1916, as amended. Each Obligor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent and the other Guaranteed Creditors shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The rights of the Collateral Agent under this paragraph are subject
to the Interim Order (and, once entered, the Final Order).
ARTICLE VII
The Collateral Agent
Section 7.01    Collateral Agent’s Appointment as Attorney-in-Fact, Etc.
(a)    Subject to the entry of the Interim Order (or the Final Order, as
applicable), each Obligor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Obligor and in the name of
such Obligor or in its own name, for the purposes of carrying out the terms of
this Agreement, to take any and all reasonably appropriate action and to execute
any and all documents and instruments


20
    


    

--------------------------------------------------------------------------------




which may be reasonably necessary or desirable to accomplish such purposes, and
without limiting the generality of the foregoing, each Obligor hereby gives the
Collateral Agent the power and right, on behalf of such Obligor, without notice
to or assent by such Obligor, to do any or all of the following:
(i)    unless being disputed under Section 8.03 of the Credit Agreement, pay or
discharge Taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement or any other Loan Document and pay all or any part of the premiums
therefor and the costs thereof;
(ii)     (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) in the name of such Obligor or its own name,
or otherwise, take possession of and indorse and collect any check, note,
acceptance or other instrument for the payment of moneys due with respect to any
Collateral and commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(D) defend any suit, action or proceeding brought against such Obligor with
respect to any Collateral; (E) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate; and (F) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Collateral Agent
were the absolute owner thereof for all purposes, and do, at the Collateral
Agent’s option and such Obligor’s expense, at any time, or from time to time,
all acts and things which the Collateral Agent deems necessary to protect,
preserve or realize upon the Collateral and the Collateral Agent’s and the
Guaranteed Creditors’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Obligor might do.
Anything in this Section 7.01(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.01(a) unless an Event of Default shall have
occurred and be continuing and it has received written direction from the
Required Lenders and the exercise of any such rights shall be subject to the
Interim Order (and, once entered, the Final Order).
(b)    If any Obligor fails to perform or comply with any of its agreements
contained herein within the applicable grace periods and as a result of such
failure an Event of Default shall have occurred and be continuing under the
Credit Agreement, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The fees and expenses (including legal fees and expenses) of the
Collateral Agent incurred in connection with actions undertaken as provided in
this Section 7.01, together with interest thereon at a rate per annum equal to
the Default Rate specified in Section 3.02(c) of the Credit Agreement, but in no
event to exceed the Highest Lawful Rate, from the date of payment


21
    


    

--------------------------------------------------------------------------------




by the Collateral Agent to the date reimbursed by the relevant Obligor, shall be
payable by such Obligor to the Collateral Agent on demand.
(d)    Each Obligor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue and in compliance hereof. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with similar Property for
its own account and shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which comparable secured
parties accord comparable collateral. Neither the Collateral Agent, any
Guaranteed Creditor nor any of their Related Parties shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Obligor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Collateral Agent and the Guaranteed Creditors hereunder
are solely to protect the Collateral Agent’s and the Guaranteed Creditors’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any Guaranteed Creditor to exercise any such powers. The Collateral
Agent and the Guaranteed Creditors shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their Related Parties shall be responsible to any Obligor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct. To the fullest extent permitted by applicable law, the
Collateral Agent shall be under no duty whatsoever to make or give any
presentment, notice of dishonor, protest, demand for performance, notice of
non-performance, notice of intent to accelerate, notice of acceleration, or
other notice or demand in connection with any Collateral or the Obligations
(except any notice or demand that is expressly required under this Agreement or
any other Loan Document), or to take any steps necessary to preserve any rights
against any Obligor or other Person or ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not it has or is deemed to have knowledge
of such matters. Each Obligor, to the extent permitted by applicable law, waives
any right of marshaling in respect of any and all Collateral, and waives any
right to require the Collateral Agent or any Guaranteed Creditor to proceed
against any Obligor or other Person, exhaust any Collateral or enforce any other
remedy which the Collateral Agent or any Guaranteed Creditor now has or may
hereafter have against any Obligor or other Person.
Filing of Financing Statements.
(a)    Pursuant to the UCC and any other applicable law, each Obligor authorizes
the Collateral Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Required Lenders reasonably determine appropriate to
perfect the security interests of the Collateral Agent under this


22
    


    

--------------------------------------------------------------------------------




Agreement. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Notwithstanding the
foregoing, each Obligor acknowledges its obligation to file or record financing
statements hereunder.
(b)    Notwithstanding anything contained herein to the contrary, in no event
shall the Collateral Agent have any duty or responsibility in respect of any
recording, filing, or depositing of this Agreement or any other agreement or
instrument, monitoring or filing any financing statement or continuation
statement evidencing a security interest, the maintenance of any such recording,
filing or depositing or to any re-recording, re-filing or re-depositing of any
thereof, or otherwise monitoring the perfection, continuation or perfection of
the sufficiency or validity of any security interest in or related to the
Collateral.
Authority of Collateral Agent. Each Obligor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the Guaranteed Creditors, be governed
by the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and the
Obligors, the Collateral Agent shall be conclusively presumed to be acting as
agent for the Guaranteed Creditors with full and valid authority so to act or
refrain from acting, and no Obligor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
ARTICLE VIII
Subordination of Indebtedness
Subordination of All Obligor Claims. As used herein, the term “Obligor Claims”
shall mean all debts and obligations of any Borrower or any other Obligor to any
Borrower or any Restricted Subsidiary of the Parent Borrower, whether such debts
and obligations now exist or are hereafter incurred or arise, or whether the
obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by. After and during the
continuation of an Event of Default, no Obligor shall receive or collect,
directly or indirectly, from any obligor in respect thereof any amount upon the
Obligor Claims.
Claims in Bankruptcy. The Collateral Agent on behalf of itself and the
Guaranteed Creditors shall have the right to prove claims in any proceeding in
the Cases, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which
would otherwise be payable upon Obligor Claims. Subject to the Interim Order
(and, once entered, the Final Order), each Obligor hereby assigns such dividends
and payments to the Collateral Agent for the benefit of the Collateral Agent and
the Guaranteed Creditors for application against the Borrower Obligations as
provided under Section 10.02(c) of the Credit Agreement. Should any Agent or
Guaranteed Creditor receive, for application upon the


23
    


    

--------------------------------------------------------------------------------




Obligations, any such dividend or payment which is otherwise payable to any
Obligor, and which, as between such Obligors, shall constitute a credit upon the
Obligor Claims, then upon payment in full in cash of the Borrower Obligations
and the termination of all of the Commitments, the intended recipient shall
become subrogated to the rights of the Collateral Agent and the Guaranteed
Creditors to the extent that such payments to the Collateral Agent and the
Lenders on the Obligor Claims have contributed toward the liquidation of the
Obligations, and such subrogation shall be with respect to that proportion of
the Obligations which would have been unpaid if the Collateral Agent and the
Guaranteed Creditors had not received dividends or payments upon the Obligor
Claims.
Payments Held in Trust. In the event that notwithstanding Section 8.01 and
Section 8.02, any Obligor should receive any funds, payments, claims or
distributions which is prohibited by such Sections, then it agrees: (a) to hold
in trust for the Collateral Agent and the Guaranteed Creditors an amount equal
to the amount of all funds, payments, claims or distributions so received, and
(b) that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions except to pay them promptly to the Collateral
Agent, for the benefit of the Guaranteed Creditors; and each Obligor covenants
promptly to pay the same to the Collateral Agent.
Liens Subordinate. Each Obligor agrees that, until the Borrower Obligations are
paid in full in cash and the termination of all of the Commitments, any Liens
securing payment of the Obligor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Obligations, regardless of
whether such encumbrances in favor of such Obligor, the Collateral Agent or any
Guaranteed Creditor presently exist or are hereafter created or attach. Without
the prior written consent of the Collateral Agent, no Obligor, during the period
in which any of the Borrower Obligations are outstanding or the Commitments are
in effect, shall (a) exercise or enforce any creditor’s right it may have
against any debtor in respect of the Obligor Claims, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it.
Notation of Records. Upon the request of the Required Lenders, all promissory
notes and all accounts receivable ledgers or other evidence of the Obligor
Claims accepted by or held by any Obligor shall contain a specific written
notice thereon that the indebtedness evidenced thereby is subordinated under the
terms of this Agreement.
ARTICLE IX
Miscellaneous
Waiver. No failure on the part of the Collateral Agent or any Guaranteed
Creditor to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power, privilege or remedy or any abandonment or
discontinuance of steps to enforce such right, power, privilege or remedy under
this Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power, privilege or remedy
under this Agreement or any other Loan Document preclude or be construed as a
waiver of any other or further exercise thereof or the exercise of any other
right, power, privilege or remedy. The rights, powers,


24
    


    

--------------------------------------------------------------------------------




privileges and remedies provided herein, under the other Loan Documents and
under the Interim Order (or the Final Order, if applicable) are cumulative and
not exclusive of any remedies provided by law or equity.
Notices. All notices and other communications provided for herein shall be given
in the manner and subject to the terms of Section 12.01 of the Credit Agreement;
provided that any such notice, request or demand to or upon any Guarantor shall
be addressed to such Guarantor at its notice address set forth on Schedule 1.
Section 9.03    Orders
(a)    Notwithstanding anything herein to the contrary, the provisions of this
Agreement are subject to the terms, covenants, conditions and provisions of the
Orders. In the event of any conflict between the terms of this Agreement and
either the Orders or the Credit Agreement, the terms of the Orders or the Credit
Agreement (as applicable) shall govern and control.
(b)    The security interest granted by and pursuant to this Agreement may be
independently granted by the Orders and the Loan Documents. This Agreement, the
Orders and such other Loan Documents supplement each other, and the grants,
priorities, rights and remedies of Collateral Agent and Guaranteed Creditors
hereunder and thereunder are cumulative.
(c)    The security interest hereunder shall be deemed valid, binding,
continuing, enforceable and fully perfected Liens on the Collateral by entry of,
and subject to, the Orders. Notwithstanding anything in this Agreement,
Collateral Agent shall not be required to file any financing statements, notices
of Lien or similar instruments in any jurisdiction or filing office or to take
any other action in order to validate or perfect the Liens and security
interests granted by or pursuant to this Agreement, the Orders or any other Loan
Document.
(d)    The security interest, the priority of the security interest, and the
other rights and remedies granted to the Collateral Agent pursuant to this
Agreement, the Orders and the other Loan Documents (specifically including but
not limited to the existence, validity, enforceability, extent, perfection and
priority of the security interest) and the administrative superpriority provided
herein and therein shall not be modified, altered or impaired in any manner by
any other financing or extension of credit or incurrence of debt by any Obligor
(pursuant to Section 364 of the Bankruptcy Code or otherwise), or by any
dismissal or conversion of the Cases, or by any other act or omission
whatsoever.
Section 9.04    Payment of Expenses, Indemnities, Etc.
(a)    Each Guarantor, jointly and severally, agrees to pay or reimburse each
Guaranteed Creditor for all out-of-pocket expenses incurred by such Person,
including the fees, charges and disbursements of any counsel for the Collateral
Agent or any Guaranteed Creditor, in connection with the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document, including, without limitation, all costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in ARTICLE II or
otherwise enforcing or


25
    


    

--------------------------------------------------------------------------------




preserving any rights under this Agreement and the other Guaranteed Documents to
which such Guarantor is a party.
(b)    Each Guarantor, jointly and severally, agrees to pay, and to save the
Guaranteed Creditors harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all Other Taxes which may be payable
or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
(c)    Each Guarantor, jointly and severally, agrees to pay, and to save the
Guaranteed Creditors harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent any Borrower would be required to do so pursuant to Section 12.03 of the
Credit Agreement.
Amendments in Writing. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 12.02 of the Credit Agreement and the Interim Order (or the Final Order,
as applicable).
Successors and Assigns. The provisions of this Agreement shall (a) be binding
upon the Obligors and their successors and assigns, including, without
limitation, any trustee appointed under Section 1104 of the Bankruptcy Code, any
trustee appointed upon conversion of any Case to a Case under Chapter 7 of the
Bankruptcy Code, or any examiner with enlarged powers relating to the operation
of the business of the Grantors under Section 1106(b) of the Bankruptcy Code,
and (b) inure to the benefit of the Collateral Agent and the Guaranteed
Creditors and their respective successors and assigns; provided that except as
set forth in Section 12.04(a) of the Credit Agreement, no Obligor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent and the Lenders, and
any such purported assignment, transfer or delegation shall be null and void.
Survival; Revival; Reinstatement.
(a)    All covenants, agreements, representations and warranties made by any
Obligor herein and in the certificates or other instruments delivered pursuant
to this Agreement or any other Loan Document to which it is a party shall be
considered to have been relied upon by the Collateral Agent, the Lenders and
shall survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Collateral Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under the Credit Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Section 9.03 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
resignation or removal of the Collateral


26
    


    

--------------------------------------------------------------------------------




Agent, the repayment of the Loans, the termination of the Commitments or the
termination of this Agreement, any other Loan Document or any provision hereof
or thereof.
(b)    To the extent that any payments on the Guarantor Obligations or proceeds
of any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Guarantor Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not been
received and the Collateral Agent’s and the Guaranteed Creditors’ Liens,
security interests, rights, powers and remedies under this Agreement and each
other Loan Document shall continue in full force and effect. In such event, each
Guaranteed Document shall be automatically reinstated and the Borrowers shall
take such action as may be reasonably requested by the Collateral Agent and the
Guaranteed Creditors to effect such reinstatement.
Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. The
exchange of copies of this Agreement and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Agreement
as to the parties hereto and may be used in lieu of the original Agreement and
signature pages for all purposes.
(b)    THIS AGREEMENT AND THE OTHER GUARANTEED DOCUMENTS COLLECTIVELY REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND THERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
(c)    This Agreement shall become effective when it shall have been executed by
the Collateral Agent and when the Collateral Agent shall have received and duly
delivered counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto, the Lenders and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
Severability. Any provision of this Agreement or any other Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.
Set-Off. Subject to the Interim Order (and, once entered, the Final Order), if
an Event of Default shall have occurred and be continuing, each Lender and each
of its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set-


27
    


    

--------------------------------------------------------------------------------




off and apply any obligations (of whatsoever kind) at any time owing by such
Lender or Affiliate to or for the credit or the account of any Obligor against
any of and all the obligations of such Obligor owed to such Lender now or
hereafter existing under this Agreement or any other Guaranteed Document,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Guaranteed Document and although such obligations may be
unmatured; provided, however, that in no event shall the Collateral Agent or any
Lender be entitled to exercise any such right of set-off in the Investment
Accounts in connection with and as against the Indebtedness. The rights of each
Lender under this Section 9.09 are in addition to other rights and remedies
(including other rights of set-off) which such Lender or its Affiliates may
have.
Governing Law; Submission to Jurisdiction.
(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE
LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
ASSUMPTION AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS; PROVIDED THAT, SUBJECT TO PARAGRAPH (D) BELOW, NOTHING
IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT OR (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING
IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT. EACH
PARTY HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH LEGAL ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT


28
    


    

--------------------------------------------------------------------------------




MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.
(c)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR ADMINISTRATIVE AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.10.
(d)    NOTWITHSTANDING THE ABOVE, WITH RESPECT TO ANY ACTION OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT INVOLVING ANY OBLIGOR INCORPORATED
UNDER THE LAWS OF MEXICO, EACH OF THE PARTIES HERETO (I) EXPRESSLY, IRREVOCABLY
AND UNCONDITIONALLY AGREES TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, (II) EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OTHER JURISDICTION TO WHICH IT MAY BE ENTITLED BY
REASON OF ITS PRESENT OR FUTURE DOMICILE OR OTHERWISE, AND (III) EXPRESSLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECT TO THOSE COURTS ON THE GROUND
OF VENUE OR FORUM NON CONVENIENS.
Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
Acknowledgments. Each Obligor hereby acknowledges that:
(a)    neither the Collateral Agent nor any Guaranteed Creditor has any
fiduciary relationship with or duty to any Obligor arising out of or in
connection with this Agreement or any of the other Guaranteed Documents, and the
relationship between the Obligors, on the one hand, and the Collateral Agent and
Guaranteed Creditors, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and


29
    


    

--------------------------------------------------------------------------------




(b)    no joint venture is created hereby or by the other Guaranteed Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Creditors or among the Obligors and the Guaranteed Creditors.
(c)    Each of the parties hereto specifically agrees that it has a duty to read
this Agreement and the other Guaranteed Documents and agrees that it is charged
with notice and knowledge of the terms of this Agreement and the other
Guaranteed Documents; that it has in fact read this Agreement and the other
Guaranteed Documents and is fully informed and has full notice and knowledge of
the terms, conditions and effects thereof; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the other Guaranteed Documents and has
received the advice of its attorney in the negotiation, execution and delivery
of this Agreement and the Guaranteed Documents; and that it recognizes that
certain of the terms of this Agreement and the Guaranteed Documents result in
one party assuming the liability inherent in some aspects of the transaction and
relieving the other party of its responsibility for such liability. EACH PARTY
HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE GUARANTEED
DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
Additional Obligors. Each Guarantor that is required to become a party to this
Agreement pursuant to Section 8.14 of the Credit Agreement and is not a
signatory hereto shall become an Obligor for all purposes of this Agreement upon
execution and delivery by such Guarantor of an Assumption Agreement
substantially in the form of Annex I hereto (each, an “Assumption Agreement”)
and shall thereafter have the same rights, benefits and obligations as an
Obligor party hereto on the date hereof. The execution and delivery of any
Assumption Agreement shall not require the consent of any Borrower or any other
Guarantor hereunder. The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Agreement.
Releases.
(a)    Release Upon Payment in Full. The grant of a security interest hereunder
and all of rights, powers and remedies in connection herewith shall remain in
full force and effect until the Collateral Agent has (i) retransferred and
delivered all Collateral in its possession to the Obligors, and (ii) executed a
written release or termination statement and reassigned to the Obligors without
recourse or warranty any remaining Collateral and all rights conveyed hereby. At
such time as the Borrower Obligations shall have been paid in full in cash and
the Commitments have been terminated, the Collateral Agent, at the written
request and expense of the Borrowers, will promptly release, reassign and
transfer the Collateral to the Obligors and declare this Agreement to be of no
further force or effect, subject to the reinstatement provisions set forth
herein.
(b)    Partial Releases. If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Obligor in a transaction permitted by the Credit
Agreement to a Person that is not, and is not required to be, an Obligor or if
such Collateral becomes an Excluded Asset, then the Collateral Agent, at the
written request and sole expense of such Obligor, shall promptly (but in


30
    


    

--------------------------------------------------------------------------------




any event within ten (10) Business Days of receipt by the Collateral Agent of a
written notice from the Borrowers with respect to such disposition) execute and
deliver to such Obligor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrowers, a Guarantor shall be released from
its obligations hereunder in the event that all the Equity Interests of such
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement to a Person that is not, and is not required
to be, an Obligor or if such Collateral becomes an Excluded Asset; provided that
the Borrowers shall have delivered to the Collateral Agent, at least ten (10)
Business Days prior to the date of the proposed release, a written request of a
Responsible Officer of the Borrowers for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrowers stating that such transaction and the
corresponding release are is in compliance with the Credit Agreement and the
other Guaranteed Documents and that all conditions precedent to such release
have been satisfied.
(c)    Retention in Satisfaction. Except as may be expressly applicable pursuant
to Section 9-620 of the UCC, no action taken or omission to act by the
Collateral Agent or the Guaranteed Creditors hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Obligations or otherwise to be in full satisfaction of
the Obligations, and the Obligations shall remain in full force and effect,
until the Collateral Agent and the Guaranteed Creditors shall have applied
payments (including, without limitation, collections from Collateral) toward the
Obligations in the full amount then outstanding.
Acceptance. Each Obligor hereby expressly waives notice of acceptance of this
Agreement, acceptance on the part of the Collateral Agent and the Guaranteed
Creditors being conclusively presumed by their request for this Agreement and
delivery of the same to the Collateral Agent.
Incorporation by Reference. The parties to this Agreement acknowledge and agree
that all of the rights, privileges, protections, immunities and powers,
including, without limitation, the right to indemnification applicable to
Wilmington Trust, National Association as Administrative Agent and Collateral
Agent under the Credit Agreement are hereby incorporated by reference and shall
be applicable to Wilmington Trust, National Association as Collateral Agent
under this Agreement as if fully set forth herein.


[Remainder of page intentionally left blank]


31
    


    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.
PARENT BORROWER:
HORNBECK OFFSHORE SERVICES, INC.


By:    /s/ James O. Harp, Jr.
Name:    James O. Harp, Jr.
Title:    Executive Vice President and Chief

Financial Officer


CO-BORROWER:
HORNBECK OFFSHORE SERVICES, LLC


By:     /s/ James O. Harp, Jr.
Name:    James O. Harp, Jr.
Title:    Executive Vice President and Chief

Financial Officer


[Signature Page – Superpriority Guaranty and Collateral Agreement]
 
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.
GUARANTORS:
HORNBECK OFFSHORE TRANSPORTATION, LLC


HOS-IV, LLC

HORNBECK OFFSHORE TRINIDAD & TOBAGO, LLC

HORNBECK OFFSHORE OPERATORS, LLC

ENERGY SERVICES PUERTO RICO, LLC

HORNBECK OFFSHORE INTERNATIONAL, LLC

HOS PORT, LLC


HOS HOLDING, LLC


HOI HOLDING, LLC


By:     /s/ James O. Harp, Jr.
Name:    James O. Harp, Jr.
Title:    Executive Vice President and Chief
Financial Officer


[Signature Page – Superpriority Guaranty and Collateral Agreement]




    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.


HORNBECK OFFSHORE SERVICES DE MÉXICO S. DE R.L. DE C.V.


HOS DE MÉXICO, S. DE R.L. DE C.V.


HOS DE MÉXICO II, S. DE R.L. DE C.V.




By:     /s/ Samuel A. Giberga.
Name:    Samuel A. Giberga
Title:    Vice President
        




[Signature Page – Superpriority Guaranty and Collateral Agreement]




    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.


HORNBECK OFFSHORE NAVEGACAO, LTDA.




By: /s/ Robert Thomas Gang
Name:    Robert Thomas Gang
Title: Administrator






[Signature Page – Superpriority Guaranty and Collateral Agreement]




    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.
COLLATERAL AGENT:
WILMINGTON TRUST, NATIONAL ASSOCIATION


By:    /s/ Nicole Kroll
Name:    Nicole Kroll    
Title:    Assistant Vice President    







[Signature Page – Superpriority Guaranty and Collateral Agreement]




    

--------------------------------------------------------------------------------






Annex I
Assumption Agreement
ASSUMPTION AGREEMENT, dated as of [          ], 20[  ], made by [            ],
a [          ] (the “Additional Obligor”), in favor of Wilmington Trust,
National Association, as collateral agent (in such capacity, the “Collateral
Agent”) for the financial institutions (the “Lenders”) that are or may become
parties to the Credit Agreement referred to below. All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.
W I T N E S E T H:
WHEREAS, Hornbeck Offshore Services, Inc., a Delaware corporation (the “Parent
Borrower”), Hornbeck Offshore Services, LLC, a Delaware limited liability
company (the “Co-Borrower” and, together with the Parent Borrower, collectively,
the “Borrowers”), the Collateral Agent and the Lenders have entered into a
Superpriority Debtor-In-Possession Term Loan Agreement, dated as of May 22, 2020
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
their Affiliates (other than the Additional Obligor) have entered into the
Superpriority Guaranty and Collateral Agreement, dated as of May 22, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Guaranty and
Collateral Agreement”) in favor of the Collateral Agent for the benefit of the
Guaranteed Creditors;
WHEREAS, the Credit Agreement requires the Additional Obligor to become a party
to the Guaranty and Collateral Agreement; and
WHEREAS, the Additional Obligor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.     Guaranty and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Obligor, as provided in Section 9.13 of the
Guaranty and Collateral Agreement, hereby becomes a party to the Guaranty and
Collateral Agreement as an Obligor thereunder with the same force and effect as
if originally named therein as an Obligor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of an
Obligor thereunder (including the guarantee of the “Guaranteed Obligations” as
defined in the Guaranty and Collateral Agreement) and expressly grants to the
Collateral Agent for the ratable benefit of the Guaranteed Creditors, a security
interest in all Collateral now owned or at any time hereafter acquired by such
Additional Obligor as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the “Obligations” as defined in the Guaranty and Collateral
Agreement. Each reference to a “Obligor” in the Guaranty and Collateral
Agreement shall be deemed to include the Additional




    

--------------------------------------------------------------------------------




Obligor. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in Schedules 1 through 5 to the Guaranty and Collateral
Agreement. The Additional Obligor hereby represents and warrants that, as they
relate to the Additional Obligor, each of the representations and warranties
contained in Article IV of the Guaranty and Collateral Agreement is true and
correct in all material respects (except that any such representations and
warranties that are qualified by materiality shall be true and correct in all
respects) on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.
2.    Governing Law. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE (OTHER THAN ANY MANDATORY PROVISIONS OF
THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF
THE SECURITY INTEREST).
3.    Loan Document. This Assumption Agreement shall constitute a Loan Document.
4.    Binding Effect. Except as expressly supplemented hereby, the Guaranty and
Collateral Agreement as in effect immediately prior to the effectiveness of this
Assumption Agreement shall remain in full force and effect.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL OBLIGOR]






By: ____________________________________
Name:
Title:








    

--------------------------------------------------------------------------------










    

--------------------------------------------------------------------------------












    

--------------------------------------------------------------------------------






Schedule 1
NOTICE ADDRESSES OF OBLIGORS
All notices and other communications to be delivered to any Borrower or to any
Obligor shall be delivered to them:
c/o Hornbeck Offshore Services, Inc.
Attn: James O. Harp, Jr., Executive Vice President and Chief Financial Officer
103 Northpark Boulevard, Suite 300
Covington, Louisiana 70433
Fax: (985) 727-2006
Email: james.harp@hornbeckoffshore.com


Schedule 1 - 1


    

--------------------------------------------------------------------------------






Schedule 2
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Filing of UCC-1 Financing Statements with respect to the Collateral with the
Secretary of State of the State of Delaware or Office of the Recorder of Deeds
of the District of Columbia, as applicable.
Without limiting the generality of the foregoing, with respect to registrations
and applications for registration of United States patents, trademarks and
copyrights, filings with the United States Patent and Trademark Office and
United States Copyright Office, as applicable.
Without limiting the generality of the foregoing, in the case of any Vessel,
which is not an Excluded Asset, that is not or will not be documented under the
U.S. flag with the U.S. Coast Guard or registered under a foreign flag with a
foreign Governmental Authority and that is covered by a certificate of title,
within thirty (30) days after the execution of this Agreement or of acquiring
any such Vessel, as such period may be extended by the Required Lenders in their
reasonable discretion, registration and/or notation on the certificate of title
of any such Vessel of the security interest therein in favor of the Collateral
Agent.






Schedule 2 - 1
    

--------------------------------------------------------------------------------






Schedule 3
LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE


Borrowers
 
Legal name:
Hornbeck Offshore Services, Inc.
Jurisdiction of organization:
Delaware
Organization number:
2757751
Taxpayer identification number:
72-1375844
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Hornbeck Offshore Services, LLC
Jurisdiction of organization:
Delaware
Organization number:
2603868
Taxpayer identification number:
76-0497638
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Guarantors
 
Legal name:
HOS‑IV, LLC
Jurisdiction of organization:
Delaware
Organization number:
3664519
Taxpayer identification number:
72-1375844
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Hornbeck Offshore Trinidad & Tobago, LLC
Jurisdiction of organization:
Delaware
Organization number:
3756721
Taxpayer identification number:
72-1375844
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Hornbeck Offshore Operators, LLC
Jurisdiction of organization:
Delaware
Organization number:
2757747
Taxpayer identification number:
72-1375845



Schedule 3 - 1


    

--------------------------------------------------------------------------------




Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Hornbeck Offshore International, LLC
Jurisdiction of organization:
Delaware
Organization number:
3920301
Taxpayer identification number:
46-4191332
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
HOS Port, LLC
Jurisdiction of organization:
Delaware
Organization number:
4077391
Taxpayer identification number:
72-1375844
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Energy Services Puerto Rico, LLC
Jurisdiction of organization:
Delaware
Organization number:
3469783
Taxpayer identification number:
72-1437129
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Hornbeck Offshore Transportation, LLC
Jurisdiction of organization:
Delaware
Organization number:
3469782
Taxpayer identification number:
72-1053262
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
HOS Holding, LLC
Jurisdiction of organization:
Delaware
Organization number:
6671628
Taxpayer identification number:
83-1311429
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
HOI Holding, LLC



Schedule 3 - 2


    

--------------------------------------------------------------------------------




Jurisdiction of organization:
Delaware
Organization number:
6671625
Taxpayer identification number:
83-1317522
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Hornbeck Offshore Services de México S. de R.L. de C.V.
Jurisdiction of organization:
Mexico
Organization number:
389382
Taxpayer identification number:
98-0614449
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
Hornbeck Offshore Navegacao, Ltda.
Jurisdiction of organization:
Brazil
Organization number:
11.022.104/0001-13
Taxpayer identification number:
98-1013337
Chief Executive Office:
Avenida Paisagista Jose Silva de Azevadi Neto no. 200, Bloco 6, salas 313, 314,
315, 316 and 317, Barra da Tijuca, Rio de Janeiro, RJ CEP 22.775-056
 
 
Legal name:
HOS de México, S. de R.L. de C.V.
Jurisdiction of organization:
Mexico
Organization number:
5250481
Taxpayer identification number:
98-1177584
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433
 
 
Legal name:
HOS de México II, S. de R.L. de C.V.
Jurisdiction of organization:
Mexico
Organization number:
N2018024136
Taxpayer identification number:
98-1406508
Chief Executive Office:
103 Northpark Boulevard, Suite 300, Covington, Louisiana 70433





Schedule 3 - 3


    

--------------------------------------------------------------------------------




Each Obligor hereby represents that it has not used a different name or trade
name or changed its corporate structure (e.g. by merger, consolidation, change
in corporate form, change in jurisdiction of organization or otherwise) in the
last five years.
Other than with respect to the creation and continued funding of various newly
formed subsidiaries, the Borrowers have not acquired the equity interests of
another entity or substantially all the assets of another entity within the past
five years.
The current chief executive office or sole place of business of the Borrowers,
as set forth herein, has been the location of its respective chief executive
office or sole place of business during the last five years.




Schedule 3 - 4


    

--------------------------------------------------------------------------------






Schedule 4
EFFECTIVE DATE DEPOSIT ACCOUNTS


Institution
Account Number
Pledgor/Account Owner
Capital One, National Association
812519034
Hornbeck Offshore
Services, LLC
Capital One, National Association
812519344
Hornbeck Offshore
Operators, LLC
Capital One, National Association
2080524342
HOS Port, LLC
Capital One, National Association
2081726224
Hornbeck Offshore Services de México S. de R.L. de C.V.
Capital One, National Association
2081726216
Hornbeck Offshore Operators de Mexico, S. de R.L. de C.V.
Capital One, National Association
2082364350
HOS de Mexico, S. de R.L. de C.V.
Capital One, National Association
2082771934
HOS de Mexico II, S. de R.L. de C.V.
Capital One, National Association
2081752373
Hornbeck Offshore Operators, LLC
Capital One, National Association
2082627904
Hornbeck Offshore Services, LLC





Schedule 4 - 1


    

--------------------------------------------------------------------------------






Schedule 5
PLEDGED COLLATERAL


Issuer
Holder/Obligor
% of Outstanding Interest
Hornbeck Offshore Services, LLC
Hornbeck Offshore Services, Inc.
100%
Hornbeck Offshore Transportation, LLC
Hornbeck Offshore Services, Inc.
100%
Energy Services Puerto Rico, LLC
Hornbeck Offshore Services, Inc.
100%
Hornbeck Offshore Trinidad & Tobago, LLC
Hornbeck Offshore Services, Inc.
100%
HOS Port, LLC
Hornbeck Offshore Services, Inc.
100%
Hornbeck Offshore Operators, LLC
Hornbeck Offshore Services, Inc.
100%
HOS International, Inc.
Hornbeck Offshore Services, Inc.
100%
Hornbeck Offshore Specialty Services, LLC
Hornbeck Offshore Services, Inc.
100%
HOS-IV, LLC
Hornbeck Offshore Services, Inc.
100%
HOS Port II, LLC
Hornbeck Offshore Services, Inc.
100%
Hornbeck Offshore Rigging Services & Equipment, LLC
Hornbeck Offshore Services, Inc.
100%
Hornbeck Offshore International, LLC
Hornbeck Offshore Services, Inc.
100%
KMS 124, LLC
Hornbeck Offshore Services, Inc.
100%
HOS WELLMAX Services, LLC
Hornbeck Offshore Services, Inc.
100%
Hornbeck Offshore (Trinidad & Tobago), Ltd.
Hornbeck Offshore Services, Inc.
49%
HOS Holding, LLC
Hornbeck Offshore Services, LLC
100%
Hornbeck Offshore Services de México
Hornbeck Offshore Services, LLC
49%
Hornbeck Offshore Operators de México S. de R.L. de C.V.
Hornbeck Offshore Services, LLC
99%
Hornbeck Offshore Operators de México S. de R.L. de C.V.
Hornbeck Offshore International, LLC
1%
HOS Leasing de México, S.A. de C.V. SOFOM E.N.R.
Hornbeck Offshore Services, LLC
99%
HOS Leasing de México, S.A. de C.V. SOFOM E.N.R.
Hornbeck Offshore International, LLC
1%
T.N. Percheron, S. de R.L. de C.V.
Hornbeck Offshore International, LLC
99%
T.N. Percheron, S. de R.L. de C.V.
Hornbeck Offshore Services, LLC
1%
Hornbeck Offshore Navegacao, Ltda.
Hornbeck Offshore International, LLC
99.9%
Hornbeck Offshore Navegacao, Ltda.
Hornbeck Offshore Services, LLC
0.1%



Schedule 5 - 1
    

--------------------------------------------------------------------------------




HON Navegacao II, Ltda.
Hornbeck Offshore International, LLC
99.9%
HON Navegacao II, Ltda.
Hornbeck Offshore Services, LLC
0.1%
HOI Holding, LLC
Hornbeck Offshore International, LLC
100%
Hornbeck Offshore Cayman, Ltd.
Hornbeck Offshore International, LLC
100%
HOS de México, S. de R.L. de C.V.
Hornbeck Offshore International, LLC
99%
HOS de México II, S. de R.L. de C.V.
HOI Holding, LLC
99%
HOS de México II, S. de R.L. de C.V.
HOS Holding, LLC
1%
HOS de México III, S. de R.L. de C.V.
HOI Holding, LLC
99%
HOS de México III, S. de R.L. de C.V.
HOS Holding, LLC
1%







Schedule 5 - 2


    

--------------------------------------------------------------------------------






Schedule 6
INTELLECTUAL PROPERTY


Patents, Patent Applications and Patent Licenses
None.
Copyrights, Copyright Applications and Copyright Licenses
None.
Trademarks, Trademark Applications and Trademark Licenses
Owned Trademarks:
Country
Mark
Reg. No.
Reg. Date
U.S.
COMPANY OF CHOICE
4291171
02/19/2013
U.S.
SERVICE WITH ENERGY
4213320
09/25/2012



Licensed Trademarks:  


Schedule 6 - 1
    

--------------------------------------------------------------------------------




Country
Mark
Reg. No.
Reg. Date
U.S.
HORNBECK OFFSHORE
2757850
09/02/2003
U.S.
HORNBECK OFFSHORE SERVICES
2754828
08/26/2003
U.S.
HOS
2622910
09/24/2002
U.S.
Horse Head Design Logo
2575178
06/04/2002
U.S.
HOS & Design
2622908
09/24/2002
U.S.
H O S Design Logo
2754829
08/26/2003
Trinidad & Tobago
HORNBECK
34290
08/05/2004
Trinidad & Tobago
HORNBECK OFFSHORE
34289
07/20/2005
Trinidad & Tobago
HORNBECK OFFSHORE SERVICES
34291
06/30/2005
Trinidad & Tobago
HOS & Device
34287
03/31/2005
Trinidad & Tobago
HOS HORNBECK OFFSHORE SERVICES & Design
34288
08/11/2005
Trinidad & Tobago
HOS HORNBECK OFFSHORE & Design
34292
03/14/2006
Mexico
HORNBECK OFFSHORE SERVICES
1098272
10/01/2008
Mexico
HOS & Design (circle)
1105451
10/01/2008
Mexico
HORNBECK OFFSHORE
1107003
10/01/2008
Mexico
HOS & Design (no circle)
1105453
10/01/2008
Mexico
Horse Head Design
1105450
10/01/2008
Mexico
HOS & Design
1103641
10/01/2008
Mexico
HOS Logo
1105452
10/01/2008







Schedule 6 - 2


    

--------------------------------------------------------------------------------






Schedule 7
NON-OFFSHORE VESSELS
Vessel
Description
Owner
Momma's Mad
2012 Everglades 350CC
Hornbeck Offshore Operators, LLC
Momma's Mad II
2011 Sea Hunt
Hornbeck Offshore Operators, LLC
SeaDoo
2018 SeaDoo L718
Hornbeck Offshore Operators, LLC





Schedule 7 - 1
    